In a guardianship proceeding, the petitioner maternal grandmother appeals from an order of the Family Court, Orange County (Klein, J.), dated November 14, 2005, which dismissed the petition.
*587Ordered that the order is affirmed, without costs or disbursements.
The petitioner contends that the Family Court erroneously considered certain hearsay testimony at the guardianship hearing. This contention is unpreserved for appellate review since the petitioner did not object to admission of the testimony at any time during the hearing (see Matter of Diaz v Santiago, 8 AD3d 562, 563 [2004]). In any event, even in view of the hearsay nature of the testimony, the Family Court properly concluded that it was in the child’s best interest to deny the petition by the maternal grandmother for guardianship of the child (see SCPA 1707). There is a sound and substantial basis in the record for the Family Court’s determination. Santucci, J.R, Mastro, Fisher and Dillon, JJ., concur.